Citation Nr: 1726277	
Decision Date: 07/11/17    Archive Date: 07/20/17

DOCKET NO.  09-18 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for tendonitis of right ankle.

2.  Entitlement to a rating in excess of 20 percent for degenerative joint disease of the left knee.

3.  Entitlement to a rating in excess of 10 percent for bilateral pes planus.

4.  Entitlement to a compensable rating for seborrhea keratosis of the bilateral arms and legs and scar from sand fly bites of the bilateral arms.

5.  Entitlement to service connection for a lower back condition due to left knee and bilateral pes planus.

6.  Entitlement to service connection for a psychiatric disability other than major depressive disorder with anxiety disorder and to include posttraumatic stress disorder (PTSD).

7.  Entitlement to service connection for gastrointestinal disorder to include irritable bowel syndrome (IBS).

8.  Entitlement to service connection for an undiagnosed condition.

9.  Entitlement to service connection for headache.

10.  Entitlement to service connection for muscle pain.

11.  Entitlement to service connection for joint pain.

12.  Entitlement to service connection for a neuropsychological disorder.

13.  Entitlement to service connection for chronic fatigue syndrome (CFS).


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from August 2002 to October 2004.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  

An October 2007 rating decision increased the disability rating to 10 percent for tendonitis of right ankle; denied a rating in excess of 20 percent for degenerative joint disease of the left knee; denied a rating in excess of 10 percent for bilateral pes planus; denied a compensable rating for seborrhea keratosis of the bilateral arms and legs and scar from sand fly bites of the bilateral arms; and which denied service connection for a lower back condition due to left knee and bilateral pes planus.

A July 2010 rating decision, in pertinent part, service connection was denied for PTSD, stomach condition, gastrointestinal symptoms, undiagnosed condition, CFS, headaches, muscle pain, joint pain, and neuropsychological symptoms.

An April 2012 rating decision granted service connection for major depressive disorder with anxiety disorder and assigned a 30 percent rating from August 5, 2011.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the June 2015 VA Form 9, the Veteran indicated that he wanted to testify at a Board video hearing conference.  In December 2016, the Veteran was issued a letter informing him that his appeal was being certified to the Board, but that if he requested a Board hearing, action on his case would not be taken until the hearing was held.  The hearing has not been scheduled and should be afforded to the Veteran.

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a Board video conference hearing in connection with this appeal.  Thereafter, the case should be returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




